Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20200413171) in view of Xiao, Bo et al. (WO2021109189 A1 filing date December 12, 2019), hereinafter “ Xiao”.  

As to Claim 1, Shen teaches a speaker device,(abstract Figure 2) comprising: a frame ( frame 1), a vibration unit fixed to the frame, and a magnetic circuit unit driving the vibration unit to vibrate and produce sound ( vibration system has a diaphragm 31 mounted on base, abstract.) wherein the vibration unit comprises a diaphragm (31)fixed to the frame ( base 1, [0020]) and a voice coil ( voice coil 32) driving the diaphragm( first diaphragm 31) to vibrate; the magnetic circuit unit ( magnetic circuit 2, [0022])comprises a yoke( yoke 21) and a magnet assembly, the magnet assembly is accommodated and fixed in the yoke( a main magnet 22, a main pole core 221 attached to the surface of the main magnet 22, a secondary magnet 23 arranged at two sides of the main magnet 22, a secondary pole core 231 attached to the surface of the secondary magnet 23 and a breathable isolator 25, wherein the main magnet, the main pole core, the secondary magnet, the secondary pole core and the breathable isolator are fixed on the yoke 21, [0022],  and is spaced apart from the yoke to form a magnetic gap ( The secondary magnet 23 and the main magnet 22 are arranged at an interval to form a magnetic gap A. [0022]) ; and the voice coil ( 32) is inserted in the magnetic gap( A);
 the yoke ( 21, [0023], Figure 2)) comprises a yoke bottom wall, a yoke side wall having a ring shape and bending and extending from a periphery of the yoke bottom wall toward the diaphragm, and a flange bending and extending from an end of the yoke side wall close to the diaphragm toward the frame; and the magnet assembly is fixed to the yoke bottom wall and is spaced apart from the yoke side wall to form the magnetic gap, Shen on [00233]-[0025] teaches he yoke 21 comprises a main body 211 arranged opposite to and apart from the base 1, and a turnup part 212 formed by extending towards the second side surfaces 12 from the edge of the main body 211.[0024] The turnup part 212 is fixed to the base 1. Specifically, the turnup part 212 extends from the edge, parallel to the second side surfaces 12, of the main body 211 to the second side surfaces 12 to be fixed to the second fixing arm 332 in an abutting manner. The elastic support element 33 is positioned between the main body 211 and the second side surfaces 12, and the second fixing arm 332 is fixed at one side, close to the main body 211, of each second side surface 12 in an attaching manner. The turnup part 212 is clamped between the second fixing arm 332 and the main body 211. [0025] The turnup part 212 and the main body 211 are integrally formed. Therefore, Shen teaches yoke 21 having side wall 211 and bottom wall (Figure 2) having a flange that is turnup part 212. Shen further teaches the flange (212) comprises first section 212 bending and extending from the yoke side wall (211) but does not explicitly teach the first section of the flange extending from the yoke side wall close to the diaphragm toward the frame, and at least one second section extending from an end of the first section away from the yoke side wall toward the frame; a distance between a side of the first section close to the diaphragm and the diaphragm is smaller than a distance between a side of each of the at least one second section close to the diaphragm and the diaphragm; a side of the first section close to the at least one second section and the at least one second section enclose a fixing step; and the at least one second section is fixed to the frame. However, Xiao in related field (speaker device) teaches he magnetic bowl 31 includes: a main body 311 for fixing the magnet 32, an extension 312 extending from the main body 311 in a direction away from the magnet 32, and an extension 312 away from the magnet 32. The outer flange 313 formed by bending and extending the peripheral edge of the magnetic steel 32 in the direction close to the diaphragm 21, the inner flange 314 formed by bending and extending the peripheral edge of the main body portion 311 in the direction close to the diaphragm, and A leakage hole 315 is provided through the extension portion 312.Further, the outer flange 313 includes a first outer flange 3131 and a second outer flange 3132, the first outer flange 3131 and the first section 221 are arranged oppositely and spaced apart, and the second outer flange The side 3132 and the second section 222 are arranged opposite to each other at intervals; the inward flanging 314 includes a first inward flanging 3141 and a second inward flanging 3142, the first inward flanging 3141 and the first section 221 The second inner flange 3142 and the second section 222 are arranged opposite to each other at intervals, and the second inner flange 3142 and the second segment 222 are arranged opposite to and arranged at intervals. In this embodiment, the first outer flanging 3131 and the first inner flanging 3141 are arranged oppositely and spaced apart, and the second outer flanging 3132 and the second inner flanging 3142 are arranged oppositely and spaced apart. See at least Figure 5 and page 2, [0008]-[0010]. Further, regarding the following : a distance between a side of the first section close to the diaphragm and the diaphragm is smaller than a distance between a side of each of the at least one second section close to the diaphragm and the diaphragm; a side of the first section close to the at least one second section and the at least one second section enclose a fixing step; and the at least one second section is fixed to the frame, the distance of the inner flange 3141 from the diaphragm 21 is greater than distance of outer flange 3142 from diaphragm 21 and as seen from Figure 5, there is a step between the two flanges. 

    PNG
    media_image1.png
    427
    651
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the magnetic structure of the speaker device such that the yoke includes inner and outer flanges having a step portion in between such that the distance of the two are different with respect to the diaphragm to improve the acoustic performance of the device. 



As to Claim 4, Shen in view of Xiao teaches the limitations of Claim 1, and wherein the flange (212) is formed by bending and extending from each of two opposite sides of the yoke side wall (211, Figure 2 of Shen.)
Allowable Subject Matter
Claims 2, 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651